IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ALPHONSO TARODD TANNER,                NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-4915

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed January 20, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Alphonso Tarodd Tanner, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

PADOVANO, CLARK, and MARSTILLER, JJ.,, CONCUR.